FAY, Circuit Judge,
concurring specially:
I concur in Judge Godbold’s scholarly and thoughtful opinion but add one thought because of my concern that the law of our circuit has strayed from the precedents announced by the Supreme Court. Judge Henderson’s separate concurrence in the Central Florida case, 774 F.2d at 1526, points out the error of reading Cox v. New Hampshire, 312 U.S. 569, 61 S.Ct. 762, 85 L.Ed. 1049 (1941), and Murdock v. Pennsylvania, 319 U.S. 105, 63 S.Ct. 870, 87 L.Ed. 1292 (1943), as prohibiting the assessment of fees based upon the cost of ensuring public safety and keeping the peace. As Judge Godbold points out, the Central Florida opinion is binding upon all of us until modified or overruled by our court sitting en banc. In my opinion, it may be time to do just that.
It simply makes no sense whatsoever to impose upon the public fisc all costs associated with policing rallies, parades or other functions planned by any number of organizations. As Judge Henderson pointed out, “[t]he' ‘First Amendment does not guarantee the right to communicate one’s views at all times and places or in any manner that may be desired.’ ” Central Florida, 774 F.2d at 1529 (Henderson, J., concurring) (quoting Heffron v. International Society for Krishna Consciousness, Inc., 452 U.S. 640, 647, 101 S.Ct. 2559, 2564, 69 L.Ed.2d 298 (1981)). First amendment rights are not unlimited. Although these rights are precious, I fear we may have jumped too far too fast. A $1,000 fee for the costs associated with processing the application and policing a parade and rally designed to use the city’s main street and the county courthouse square for a period of one and a half to two hours strikes me as being extremely nominal.
As the Ninth Circuit recently stated:
Kaplan argues that Cox v. New Hampshire, 312 U.S. 569, 61 S.Ct. 762, 85 L.Ed. 1049 (1941) as interpreted by Murdock v. Pennsylvania, 319 U.S. 105, 116, 63 S.Ct. 870, 876, 87 L.Ed. 1292 (1943) allows only a nominal fee to gain access to a limited public forum. Cox approved a city-imposed fee of $300 for the use of public streets for a parade by the Jehovah’s Witnesses that was a reasonable estimate of the costs of policing the function. The Murdock case involved a license fee for home solicitation, unrelated to costs, that the Jehovah’s Witnesses contended was a restriction on First Amendment rights. The Court distinguished the license fee from the requirement of a parade permit in Cox, noting that “the fee is not a nominal one, imposed as a regulatory measure and calculated to defray the expense of protecting those on the streets and at home against the abuses of solicitors.” This is not a statement that only nominal charges to defray expenses are constitutionally permissible, but rather noting the particular distinction between the facts in Cox and those in Murdock. We find nothing in Cox that requires that all charges for any public forum be limited to “nominal” charges. For example, certainly reasonable rental charges can be made as a condition for granting the use of a municipal auditorium to any group on a nondiscriminatory basis.
In this circuit, we have recognized that it does not violate the First Amendment for a public entity to collect charges that fairly reflect costs incurred by the municipality in connection with an activity involving expression. Baldwin v. Redwood City, 540 F.2d 1360 (9th Cir.1976), cert. denied sub nom. Leipzig v. Baldwin, 431 U.S. 913, 97 S.Ct. 2173, 53 L.Ed.2d 223 (1977).
Kaplan v. County of Los Angeles, 894 F.2d 1076, 1081 (9th Cir.1990) (emphasis in original).
It seems to me that the position taken by the Ninth Circuit is both sound and in accord with Supreme Court pronouncements.